 1   Gabriel G. Hedrick (Bar No. 220649)
     gabriel.hedrick@gmlaw.com
 2   GREENSPOON MARDER LLP
     One Columbia Place
 3   401 West A Street, Suite 1150
     San Diego, California 92101
 4   Tel: (619) 544-6400
 5   Richard W. Epstein (Pro Hac Vice)
     richard.epstein@gmlaw.com
 6   Jeffrey A. Backman (Pro Hac Vice)
     jeffrey.backman@gmlaw.com
 7   Eliot New (Pro Hac Vice)
     eliot.new@gmlaw.com
 8   GREENSPOON MARDER LLP
     200 East Broward Boulevard, Suite 1800
 9   Fort Lauderdale, FL 33301
     Tel: (954) 491-1120
10
     Attorneys for Plaintiffs
11   WELK RESORT GROUP, INC. and
     WELK RESORTS PLATINUM OWNERS ASSOCIATION
12

13
                         UNITED STATES DISTRICT COURT
14
                      SOUTHERN DISTRICT OF CALIFORNIA
15
     WELK RESORT GROUP, INC., a            Case No. 3:17-cv-01499-L-AGS
16   California corporation; and WELK
     RESORTS PLATINUM OWNERS               DECLARATION OF GABRIEL G.
17   ASSOCIATION, a California non-        HEDRICK IN SUPPORT OF
     profit corporation,                   PLAINTIFFS’ OPPOSITION TO
18                                         DEFENDANT SCHROETER
                 Plaintiffs,               GOLDMARK AND BENDER’S
19                                         MOTION FOR ATTORNEYS’ FEES
           v.                              AND COSTS AS PREVAILING
20                                         PARTIES
     REED HEIN & ASSOCIATES,
21   LLC dba TIMESHARE EXIT
     TEAM, a Washington limited            Date:        May 6, 2019
     liability company; SCHROETER          Time:        10:30 a.m.
22                                         Ctrm:        5B
     GOLDMARK & BENDER, P.S., a
     Washington professional               Judge:       Hon. M. James Lorenz
23
     corporation; and KEN B.
24   PRIVETT, PLC, an Oklahoma
     limited liability company,
25
                 Defendants.
26

27         I, Gabriel G. Hedrick, declare as follows:
28         1.    I have personal knowledge of the matters set forth herein, except for
                                              1
     DECLARATION OF GABRIEL G. HEDRICK IN OPPOSITION TO         Case No. 3:17-cv-01499-L-AGS
     SGB’S MOTION FOR FEES AND COSTS
 1   those matters stated under information and belief of which I am informed and
 2   believe to be true. If called as a witness, I could and would competently testify
 3   thereto.
 4         2.     I am an attorney licensed to practice law in the State of California and
 5   am a member of the California State Bar. I am Senior Counsel with the law firm
 6   of Greenspoon Marder LLP, attorney of record for plaintiffs Welk Resort Group,
 7   Inc. and Welk Resorts Platinum Owners Association (collectively, “Welk” or
 8   “Plaintiffs”) in this matter.
 9         3.     Attached hereto as Exhibit A is a true and correct copy of the proof of
10   service of summons filed on August 3, 2017 in Holtzclaw, et al. v. Welk Resort
11   Group, Inc., et al., Case No. 37-2017-00026666-CU-BT-NC.
12         4.     Attached hereto as Exhibit B is a true and correct copy of an order
13   entered October 24, 2018 denying defendants’ motions to dismiss in Orange Lake
14   Country Club, Inc., et al. v. Reed Hein & Associates, LLC, Shroeter Goldmark &
15   Bender, P.S., et al., Case No. 6:17-cv-1542-ORL-31DCI.
16         5.     Attached hereto as Exhibit C is a true and correct copy of an order
17   entered October 29, 2018 denying SGB’s motion for protective order in Orange
18   Lake Country Club, Inc., et al. v. Reed Hein & Associates, LLC, Shroeter
19   Goldmark & Bender, P.S., et al., Case No. 6:17-cv-1542-ORL-31DCI.
20         I declare under penalty of perjury of the laws of the United States that the
21   foregoing is true and correct. Executed this 22nd day of April, 2019.
22
                                            /s/ Gabriel G. Hedrick
23                                          Gabriel G. Hedrick
24

25

26

27

28
                                              2
     DECLARATION OF GABRIEL G. HEDRICK IN OPPOSITION TO           Case No. 3:17-cv-01499-L-AGS
     SGB’S MOTION FOR FEES AND COSTS
 1                            CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the
 3   foregoing document has been served on this date to all counsel of record, if any to
 4   date, who are deemed to have consented to electronic service via the Court’s
 5   CM/ECF system. Any other counsel of record will be served by electronic mail,
 6   facsimile and/or overnight delivery upon their appearance in this matter.
 7         I declare under penalty of perjury of the laws of the United States that the
 8   foregoing is true and correct. Executed this 22nd day of April 2019 at San Diego,
 9   California.
10
                                           /s/ Gabriel G. Hedrick
11                                         Gabriel G. Hedrick
12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                              3
     DECLARATION OF GABRIEL G. HEDRICK IN OPPOSITION TO          Case No. 3:17-cv-01499-L-AGS
     SGB’S MOTION FOR FEES AND COSTS
